Appeal by the People from two orders of the Supreme Court, Queens County, both dated January 17, 1973 (one as to each defendant), granting defendants’ motions to controvert an eavesdropping order of the Supreme Court, Cortland County, dated August 28, 1971, and to suppress evidence obtained thereunder. Orders reversed, on the law and motions denied. In our opinion, defendants lack standing as aggrieved parties to contest the legal sufficiency of the Cortland County order and the application of the People in consequence of which it issued (Alderman v. United States, 394 U. S. 165; People v. D’Amico, 37 A D 2d 730). Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Benjamin, JJ., concur.